MEMORANDUM**
Charles Cansino appeals pro se the Tax Court’s order granting the Commissioner’s motion for summary judgment and ruling that the collection action against Cansino may proceed. We have jurisdiction under 26 U.S.C. § 7482. We review de novo whether the Tax Court had subject matter jurisdiction. Crawford v. Comm’r, 266 F.3d 1120, 1123 (9th Cir.2001) (per curiam). We also review de novo summary judgment, Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993) (per curiam), and we affirm.
The Tax Court properly exercised jurisdiction over Cansino’s case because it had jurisdiction over the underlying tax liability. See 26 U.S.C. § 6330(d)(1); see also 26 CFR § 301.6330-l(f)(2)(Q-F3). We are not persuaded by Cansino’s contention that the Tax Court lacked jurisdiction merely because he framed his claims as “procedural” errors.
The Tax Court properly granted summary judgment on the issue whether the IRS met the notice requirements of 26 U.S.C. § 6303(a) because Cansino admitted that he received notices of intent to levy. See Hughes v. United States, 953 F.2d 531, 536 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.